1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY MENDEZ,                                   )    Case No.: 1:17-cv-1170-DAD- JLT
                                                       )
12                  Plaintiffs,                        )    ORDER DIRECTING THE CLERK TO CLOSE
                                                       )    THE ACTION
13          v.                                         )
14   THE PROCTER & GAMBLE COMPANY,                     )    (Doc. 20)
                                                       )
15                  Defendant.                         )
                                                       )
16                                                     )
                                                       )
17
18          On September 28, 2018, the parties filed a “Stipulation of Dismissal,” indicating the parties

19   agreed that the action is “dismissed, with prejudice.” (Doc. 20 at 2, emphasis omitted) Pursuant to

20   Fed.R.Civ.P. 41(a)(1)(A)(ii), “the plaintiff may dismiss an action without a court order by filing . . . a

21   stipulation of dismissal signed by all parties who have appeared.”

22          Because all parties signed the stipulation, it “automatically terminate[d] the action.” Wilson v.

23   City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based

24   upon the stipulation of the parties, the Clerk of Court is DIRECTED to close this action.

25
26   IT IS SO ORDERED.

27      Dated:     October 2, 2018                               /s/ Jennifer L. Thurston
28                                                         UNITED STATES MAGISTRATE JUDGE
